Citation Nr: 1337636	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a stomach condition.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric condition.

3.  Entitlement to service connection for a stomach condition.

4.  Entitlement to service connection for an acquired psychiatric condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of this hearing has been associated with the Veteran's claims file.

This matter was previously remanded by the Board for further procedural development in March 2012.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for nerves and a stomach condition were denied in an unappealed July 2006 rating decision. 

2.  Evidence regarding the Veteran's nerves and stomach condition associated with the claims file since the July 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence is against a finding that the Veteran's stomach condition is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The evidence received since the July 2006 denial is new and material; and the claim of entitlement to service connection for a stomach condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

2.  The evidence received since the July 2006 denial is new and material; and the claim of entitlement to service connection for an acquired psychiatric condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  The Veteran's current stomach condition was not incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in March 2012.  The Board instructed the RO to obtain additional VA treatment records from the VA Medical Center in Memphis, Tennessee, dated from March 2011 to present and schedule the Veteran for VA medical examinations for both his stomach condition and psychiatric condition.  The requested VA treatment records were obtained and the Veteran was afforded VA examinations for both conditions.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id. 

In this case, the Veteran was advised by a November 2007 letter of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  An explanation of what constitutes new and material evidence was included.  This notice was provided before the subsequent April 2008 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has attempted to obtain service treatment records.  The file contains a June 2006 Formal Finding on the Unavailability of Service Records for the Veteran.  Despite this finding, the Veteran's July 1956 separation exam is part of the file.  In addition, VA has obtained and associated all available VA medical records with the file.  The file contains a December 2009 Formal Finding on the Unavailability of VAMC Tuscaloosa Treatment Records. VA has associated available private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his stomach condition in August 2012. The Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

III. Claims to Reopen

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

The issues of entitlement to service connection for a stomach condition and an acquired psychiatric disorder was originally adjudicated in a July 2006 rating decision as the evidence did not show that the Veteran had either an psychiatric disability or stomach disability related to his service.  The Veteran did not file a notice of disagreement with this action.  Accordingly, it became final.   

The Veteran subsequently sought to reopen his claims.  In an April 2008 rating decision, the RO declined to reopen both matters because of a failure to submit new and material evidence.  The RO subsequently reopened the claims, but denied them on the merits.  The Veteran appealed these denials.  

Although the RO has reopened the previously denied claims, the Board is required to address these particular issues (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims has been received, the Board will proceed, in the following decision, to adjudicate these new and material issues in the first instance.

Since the April 2008 rating decision, the Veteran has submitted multiple statements from friends and other acquaintances suggesting that he experienced nerve and stomach problems since the 1950s.  The Board finds that these submissions meet the low threshold for new and material evidence as they suggest that his current problems with his nerves and stomach may have persisted since service.  Accordingly, the Board finds that the claims of entitlement to service connection for both a stomach condition and acquired psychiatric condition should be reopened.  

The Board has considered whether the reopened claim regarding the Veteran's stomach condition should be remanded for consideration by the agency of original jurisdiction.  However, as the Veteran has been provided appropriate VCAA notice on establishing service connection and has been given substantial opportunity to submit evidence and argument in support of the appeal, and because the RO has obtained all relevant records identified by the Veteran as well as VA medical opinions, the Board finds no prejudice in proceeding to consider the merits of the reopened claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1994).

IV. Entitlement to Service Connection for a Stomach Condition

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has asserted that he has stomach ulcers.  Peptic ulcers are considered chronic under 38 C.F.R. § 3.309(a).  Nevertheless, while the Veteran has provided lay statements alleging that he had ulcers immediately after service, the record does not reflect that he currently has ulcers.  On the contrary, the August 2012 VA examination report is negative for any findings of either gastric or duodenal ulcers.  Moreover, the examiner observed that after reviewing the claims folder, there was no documentation of any gastric ulcer or any work up or treatment for such.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no competent evidence of peptic ulcers at any time during the course of the appeal, the Board concludes that service connection for peptic ulcers is not warranted.  

In reaching this conclusion, the Board observes that at his January 2012 hearing, the Veteran alleged that he was told upon his return from service by a private physician that he suffered from a "nervous stomach" that would turn into ulcers if it was not treated.  In addition, the Veteran has submitted statements from friends, family, and other acquaintances alleging he received treatment for stomach ulcers beginning in the 1950's upon separation from service.  However, with respect to the question as to whether the Veteran currently has peptic ulcers, the Board has placed greater probative weight on the 2012 VA examination report as it was rendered by a competent medical profession who conducted an examination of the Veteran and reviewed the Veteran's claims folder and pertinent medical history.  The Board observes that an acquaintance of the Veteran, a nurse, reported in December 2005 that she had worked for a doctor that had treated the Veteran for ulcers beginning in the latter part of 1956 and continuing to the present (i.e. December 2005).  As this statement was made prior to receipt of the Veteran's claim to reopen in 2007 it does not establish the presence of a peptic ulcer disability during the appeal.  Thus, the Board places greater probative value on the 2012 examination report that does not show current diagnoses of ulcers.  

While the record does not reflect that the Veteran has peptic ulcers, the most recent VA examination contains a diagnosis of gastroesophageal reflux disease (GERD).  As this condition is not considered a chronic condition under 38 C.F.R. § 3.309(a), service connection on a presumptive basis may not be granted.   

With respect to service connection on a direct basis, with the exception of the separation examination, service treatment records are not available.  Nevertheless, the separation examination does not document any abnormalities or conditions regarding the Veteran's stomach or digestive system in general.  While at his August 2012 VA examination the Veteran alleged that he suffered from heartburn symptoms during his active military service, the examiner observed that his current GERD symptoms have persisted for the last 20 years.  This places an onset of current symptomatology to decades following service separation.  As a result of his examination of the Veteran and his medical history, the examiner opined that it was less likely than not that the Veteran's current stomach condition was incurred in or caused by active military service.  

Accordingly, the weight of the probative and competent evidence does not support a finding that the Veteran's current stomach condition incurred in or was caused by active military service.  There is no medical linking the Veteran's current GERD to service.  While a nurse observed that the Veteran had stomach ulcers beginning in 1956, she made no reference to any prior history of treatment for GERD nor did she link GERD to service.  The Board notes the multiple lay statements alleging the Veteran's stomach condition in the years after service.  The Board also recognizes that lay persons are competent to repeat diagnoses given by medical professionals.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As a layperson, is competent to report that he experiences problems such as heartburn and digestive difficulty.  However, he is not competent to render a diagnosis of peptic ulcer disease or render an opinion linking his current disability to service. 

Furthermore, even assuming that the Veteran did have gastrointestinal symptoms that required treatment with prescription medication decades ago as suggested by prescription receipts submitted by him, there is no competent evidence linking any stomach condition that he may have had nearly 60 years ago to the stomach condition he currently suffers from.  On the contrary, the only competent medical opinion in this regard weighs strongly against the claim.  

The weight of the evidence does not support a nexus between any stomach condition that the Veteran may have suffered from, and the one that he currently suffers from.  As a result, service connection for the Veteran's current stomach condition is not warranted.


ORDER

The previously denied claim of entitlement to service connection for a stomach condition is reopened.

The previously denied claim of entitlement to service connection for a psychiatric condition is reopened.

Service connection for a stomach condition is denied.


REMAND

After having carefully considered the matter of entitlement to service connection for an acquired psychiatric condition, the Board believes the appellant's claim must be remanded for further development.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The veteran has provided multiple lay statements regarding his treatment for a psychiatric condition, repeatedly referred to as "nerves," upon his separation from service.  Some of the statements allege that the Veteran was treated for depression, anxiety, and nerves by a Dr. C. in the Veteran's home town.  The Board is concerned that the August 2012 VA psychiatric examination does not directly address these lay statements.  As a result, the Board finds that a clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims file to the examiner that performed the Veterans psychiatric examination in August 2012.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should review the entire claims file, including the multiple lay statements from the Veteran and the Veteran's acquaintances. 

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the appellant's psychiatric condition is related to his military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In providing this opinion, the examiner should directly address the lay statements contained in the file.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


